Hart, J.,
dissenting. The tax ordinance in question became effective as of April 1, 1954, and continued over seven months or until October 31, 1954. As to those taxpayers who received wages and salaries, the tax was imposed only on the wages and salaries received during the seven-month period. However, those persons engaged in business, corporations and self-employed persons paid the tax, not on receipts for the seven-month period, but seven-twelfths of their receipts for the entire twelve-month period in the year 1954.
If persons or institutions in the latter class received a greater average monthly income for the three months of January, February and March and the two months of November and December than their average monthly income for the months of April to October, inclusive, as did the plaintiff, they paid tax on a greater amount of taxable income than they received during the tax-assessment period from April to October, inclusive.
*538A tax levied on total wages and salaries received during the tax period, but on income received by business concerns, corporations and self-employed persons in a greater sum than was received by them during the same tax period, is discriminatory and, in my opinion, is illegal and void.